UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03143 Templeton Global Smaller Companies Fund (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: ( 954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: _ 05/31/14_ Item 1. Schedule of Investments. Templeton Global Smaller Companies Fund Statement of Investments, May 31, 2014 (unaudited) Industry Shares/Rights/Units Value Common Stocks and Other Equity Interests 94.0% Austria 0.8% Wienerberger AG Building Products 542,738 $ 9,740,620 Bahamas 1.0% a Steiner Leisure Ltd. Diversified Consumer Services 311,680 12,523,302 Belgium 1.1% Barco NV Electronic Equipment, Instruments & Components 167,740 12,883,355 Brazil 0.7% Companhia de Saneamento de Minas Gerais Water Utilities 505,400 8,718,770 Canada 7.1% Canaccord Genuity Group Inc. Capital Markets 1,696,800 17,120,583 Dorel Industries Inc., B Household Durables 238,300 9,055,070 Ensign Energy Services Inc. Energy Equipment & Services 230,400 3,448,828 Genworth MI Canada Inc. Thrifts & Mortgage Finance 401,100 14,242,426 HudBay Minerals Inc. Metals & Mining 1,890,650 16,670,154 Major Drilling Group International Inc. Metals & Mining 1,465,600 11,394,981 Mullen Group Ltd. Energy Equipment & Services 304,600 8,175,107 Trican Well Service Ltd. Energy Equipment & Services 402,600 6,171,281 86,278,430 China 1.7% b Daphne International Holdings Ltd. Textiles, Apparel & Luxury Goods 11,116,000 4,344,288 Digital China Holdings Ltd. Electronic Equipment, Instruments & Components 4,051,000 3,601,098 Shenguan Holdings Group Ltd. Food Products 15,061,400 6,507,850 Yingde Gases Chemicals 5,163,000 5,647,099 20,100,335 Finland 2.8% Amer Sports OYJ Leisure Products 1,089,557 22,161,251 Huhtamaki OYJ Containers & Packaging 433,970 11,773,030 33,934,281 France 0.8% Ipsos Media 258,820 10,279,887 Germany 2.6% Gerresheimer AG Life Sciences Tools & Services 314,610 21,174,401 a Kloeckner & Co. SE Trading Companies & Distributors 650,140 10,941,415 32,115,816 Greece 0.5% a JUMBO SA Specialty Retail 402,447 6,002,076 Hong Kong 2.8% Dah Sing Financial Group Banks 234,300 1,252,634 Luk Fook Holdings (International) Ltd. Specialty Retail 1,854,000 4,691,764 Techtronic Industries Co. Ltd. Household Durables 7,319,000 22,892,378 Value Partners Group Ltd. Capital Markets 8,730,000 5,517,441 34,354,217 India 0.8% Jain Irrigation Systems Ltd. Machinery 4,981,389 9,319,855 Italy 2.5% Amplifon SpA Health Care Providers & Services 708,901 4,387,498 Azimut Holding SpA Capital Markets 221,610 6,066,365 Marr SpA Food & Staples Retailing 396,973 7,240,900 Quarterly Statement of Investments | See Notes to Statement of Investments. Templeton Global Smaller Companies Fund Statement of Investments, May 31, 2014 (unaudited) (continued) a Sorin SpA Health Care Equipment & Supplies 4,314,669 12,846,228 30,540,991 Japan 9.4% Asahi Co. Ltd. Specialty Retail 260,200 3,469,333 Asics Corp. Textiles, Apparel & Luxury Goods 923,400 19,887,917 Capcom Co. Ltd. Software 307,800 5,204,852 Descente Ltd. Textiles, Apparel & Luxury Goods 356,000 3,018,698 en-japan Inc. Professional Services 1,600 28,408 Keihin Corp. Auto Components 409,900 6,137,928 Kobayashi Pharmaceutical Co. Ltd. Personal Products 324,110 20,827,113 MEITEC Corp. Professional Services 452,700 13,766,706 Nissin Kogyo Co. Ltd. Auto Components 248,670 4,561,699 Seria Co. Ltd. Multiline Retail 180,500 7,377,843 Shinko Plantech Co. Ltd. Energy Equipment & Services 759,700 5,882,030 Square Enix Holdings Co. Ltd. Software 488,800 7,612,361 Tokai Rika Co. Ltd. Auto Components 200,500 3,546,058 Tsumura & Co. Pharmaceuticals 267,800 6,023,033 Unipres Corp. Auto Components 312,900 6,769,892 114,113,871 Netherlands 3.3% Aalberts Industries NV Machinery 604,221 19,880,102 Arcadis NV Construction & Engineering 335,250 11,848,491 USG People NV Professional Services 530,646 8,387,859 40,116,452 Norway 0.5% Ekornes ASA Household Durables 443,260 6,431,095 Russia 0.6% a,c X5 Retail Group NV, GDR, Reg S Food & Staples Retailing 347,670 7,022,934 Sierra Leone 0.4% a African Minerals Ltd. Metals & Mining 2,793,310 4,998,042 South Korea 5.4% BS Financial Group Inc. Banks 1,306,050 19,897,205 BS Financial Group Inc., rts., 7/04/14 Banks 221,524 423,211 Daum Communication Corp. Internet Software & Services 79,242 7,592,699 DGB Financial Group Inc. Banks 936,130 14,307,464 Sindoh Co. Ltd. Technology Hardware, Storage & Peripherals 143,648 9,527,745 Youngone Corp. Textiles, Apparel & Luxury Goods 312,788 13,866,618 65,614,942 Spain 2.2% Construcciones y Auxiliar de Ferrocarriles SA Machinery 25,409 11,863,795 b Melia Hotels International SA Hotels, Restaurants & Leisure 450,081 5,758,382 Tecnicas Reunidas SA Energy Equipment & Services 151,737 9,439,849 27,062,026 Sweden 0.5% a,d D Carnegie & Co. AB Real Estate Management & Development 1,176 — b Oriflame Cosmetics SA, SDR Personal Products 240,230 5,959,083 5,959,083 Switzerland 3.1% b Logitech International SA Technology Hardware, Storage & Peripherals 1,110,610 14,493,461 Nobel Biocare Holding AG Health Care Equipment & Supplies 430,620 6,420,345 Panalpina Welttransport Holding AG Air Freight & Logistics 42,970 6,996,902 Vontobel Holding AG Capital Markets 272,678 10,064,784 37,975,492 Taiwan 2.0% Giant Manufacturing Co. Ltd. Leisure Products 1,707,311 13,500,911 a Ta Chong Bank Ltd. Banks 11,362,066 3,820,899 Templeton Global Smaller Companies Fund Statement of Investments, May 31, 2014 (unaudited) (continued) Tripod Technology Corp. Electronic Equipment, Instruments & Components Thailand 0.8% Hana Microelectronics PCL, fgn. Electronic Equipment, Instruments & Components Turkey 0.4% Aygaz AS Gas Utilities United Kingdom 4.4% Bellway PLC Household Durables Bovis Homes Group PLC Household Durables Devro PLC Food Products Greggs PLC Food & Staples Retailing Laird PLC Electronic Equipment, Instruments & Components UBM PLC Media a Vectura Group PLC Pharmaceuticals United States 35.8% AllianceBernstein Holding LP Capital Markets ArcBest Corp. Road & Rail a Brocade Communications Systems Inc. Communications Equipment Columbia Sportswear Co. Textiles, Apparel & Luxury Goods a Deckers Outdoor Corp. Textiles, Apparel & Luxury Goods Education Realty Trust Inc. Real Estate Investment Trusts (REITs) The Finish Line Inc., A Specialty Retail FirstMerit Corp. Banks a,b Glu Mobile Inc. Software a Green Dot Corp. Consumer Finance GulfMark Offshore Inc., A Energy Equipment & Services e Heidrick & Struggles International Inc. Professional Services a Hibbett Sports Inc. Specialty Retail Hillenbrand Inc. Diversified Consumer Services Hyster-Yale Materials Handling Inc. Machinery a Investment Technology Group Inc. Capital Markets b,e JAKKS Pacific Inc. Leisure Products Janus Capital Group Inc. Capital Markets a LeapFrog Enterprises Inc. Leisure Products a Navistar International Corp. Machinery Simpson Manufacturing Co. Inc. Building Products SpartanNash Co. Food & Staples Retailing a Stillwater Mining Co. Metals & Mining a,b Swift Energy Co. Oil, Gas & Consumable Fuels a Tutor Perini Corp. Construction & Engineering a Unit Corp. Energy Equipment & Services a VASCO Data Security International Inc. Software a,e West Marine Inc. Specialty Retail Total Common Stocks and Other Equity Interests (Cost $867,561,572) Preferred Stocks (Cost $8,611,612) 0.6% Germany 0.6% Draegerwerk AG & Co. KGAA, pfd. Health Care Equipment & Supplies Total Investments before Short Term Investments (Cost $876,173,184) Short Term Investments (Cost $49,541,004) 4.1% Investments from Cash Collateral Received for Loaned Securities Money Market Funds 4.1% United States 4.1% f BNY Mellon Overnight Government Fund, 0.056% Templeton Global Smaller Companies Fund Statement of Investments, May 31, 2014 (unaudited) (continued) Total Investments (Cost $925,714,188) 98.7% Other Assets, less Liabilities 1.3% Net Assets 100.0% $ a Non-income producing. b A portion or all of the security is on loan at May 31, 2014. c Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. This security has been deemed liquid under guidelines approved by the Fund's Board of Trustees. d Security has been deemed illiquid because it may not be able to be sold within seven days. e See Note 4 regarding holdings of 5% voting securities. f The rate shown is the annualized seven-day yield at period end. A BBREVIATIONS Selected Portfolio GDR - Global Depositary Receipt SDR - Swedish Depositary Receipt Templeton Global Smaller Companies Fund Notes to Statement of Investments (unaudited) 1. ORGANIZATION Templeton Global Smaller Companies Fund (Fund) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end management investment company. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under compliance policies and procedures approved by the Funds Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in non-registered money market funds are valued at the closing net asset value. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. Also, when the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. INCOME TAXES At May 31, 2014, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ 4. HOLDINGS OF 5% VOTING SECURITIES OF PORTFOLIO COMPANIES The 1940 Act defines "affiliated companies" to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. Investments in "affiliated companies" for the Fund for the nine months ended May 31, 2014, were as shown below. Number of Number of Shares Held Shares Held Value at Beginning Gross Gross at End at End Investment Realized Capital Name of Issuer of Period Additions Reductions of Period of Period Income Gain (Loss) Non-Controlled Affiliates Heidrick & Struggles International Inc. - $ $ $ - JAKKS Pacific Inc. - - - West Marine Inc. - - - Total Affiliated Securities (Value is 4.09% of Net Assets) $ $ $ - 5. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of May 31, 2014, in valuing the Fund’s assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments: a,b $ 1,148,459,441 $ - $ - c $ 1,148,459,441 Short Term Investments - 49,541,004 - 49,541,004 Total Investments in Securities $ 1,148,459,441 $ 49,541,004 $ - $ 1,198,000,445 a For detailed categories, see the accompanying Statement of Investments. b Includes common, preferred stocks as w ell as other equity investments. c Includes securities determined to have no value at May 31, 2014. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. 6. NEW ACCOUNTING PRONOUNCEMENTS In June 2014, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2014-11, Transfers and Servicing (Topic 860), Repurchase-to-Maturity Transactions, Repurchase Financings, and Disclosures. The ASU changes the accounting for certain repurchase agreements and expands disclosure requirements related to repurchase agreements, securities lending, repurchase-to-maturity and similar transactions. The ASU is effective for interim and annual reporting periods beginning after December 15, 2014. Management is currently evaluating the impact, if any, of applying this provision. 7. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Mark H. Otani, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Templeton Global Smaller Companies Fund By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date July 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date July 28, 2014 By /s/MARK H. OTANI Mark H. Otani Chief Financial Officer and Chief Accounting Officer Date July 28, 2014
